Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 29, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142824                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  KIMBERLY L. VROOMAN,                                                                                     Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 142824
                                                                    COA: 299340
                                                                    WCAC: 09-000147
  FORD MOTOR COMPANY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 17, 2011
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the decision of the Workers’ Compensation
  Appellate Commission (WCAC) and we REMAND this case to the Board of Magistrates
  for additional findings of fact and conclusions of law, for the reasons stated in the WCAC
  dissenting opinion. See Harder v Castle Bluff Apartments, 489 Mich ___ (Docket No.
  142616, order entered June 3, 2011); Lofton v AutoZone, Inc, 482 Mich 1005 (2008).

        HATHAWAY, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 29, 2011                       _________________________________________
           t0622                                                               Clerk